Citation Nr: 0734170	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-41 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than February 29, 
2000, for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1965 until April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The claims folder has subsequently been 
transferred to the RO in San Diego, California.


FINDINGS OF FACT

1.  The veteran separated from active service in April 1967; 
he did not raise a claim of entitlement to service connection 
for a psychiatric disability within one year of discharge.

2.  In an October 7, 1993 RO letter determination, the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder 
was denied.  

3.  On February 29, 2000, the veteran's request to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder was received by the RO.

4.  No communication or medical record following October 7, 
1993, and prior to February 29, 2000, may be interpreted as 
an informal claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to February 29, 
2000, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the effective date assigned 
with respect to his initial rating for PTSD.  In this regard, 
because the veteran's claim of entitlement to service 
connection was granted, such claim is now substantiated.  As 
such, his filing of a notice of disagreement does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case here informed the veteran of rules 
pertaining to effective dates, thus informing him of the 
maximum benefit to which he was entitled.  Moreover, by 
providing information regarding the effective date 
provisions, such communication also satisfied the 
requirements under Dingess/Hartman.  Further, a March 2006 
letter also provided information on the law pertaining to 
effective dates.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a July 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

A March 2002 rating decision granted a 70 percent evaluation 
for PTSD, effective February 29, 2000.  The veteran contends 
that he is entitled to an earlier effective date for this 
award of service connection.

An August 2002 rating decision denied the veteran's claim of 
entitlement to an earlier effective date.  A notice of 
disagreement was received in August 2003 and a statement of 
the case was issued in November 2004.  The veteran perfected 
his appeal with the submission of a VA Form 9 later that 
month.

Again, the question for consideration is whether there is any 
basis for assignment of an effective date prior to February 
29, 2000, for an award of service connection for PTSD.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in April 1967.  He first filed a claim of entitlement 
to service connection for a nervous disorder in December 
1980.  That claim was denied in a September 1981 rating 
decision.  In January 1982 service medical records were found 
and the claim was reconsidered on that basis.  However, the 
claim was again denied.  

In June 1989, the veteran raised a claim of entitlement to 
service connection for depression and schizophrenia.  In July 
1990, he was sent a letter requesting that he submit new and 
material evidence to reopen a previously denied psychiatric 
claim. 
In September 1990, the veteran expressed disagreement with 
the July 1990 letter.  However, the July 1990 letter was not 
a rating action, but merely was an invitation to reopen the 
claim by submitting evidence.  Therefore, the September 1990 
response from the veteran does not constitute a notice of 
disagreement under 38 C.F.R. § 20.201.   

The veteran raised another claim of entitlement to service 
connection for a mental disorder in April 1993.  In June 
1993, the RO sent the veteran a letter instructing him to 
submit new and material evidence.  Because the veteran failed 
to submit new and material evidence, his claim was denied in 
an RO letter determination dated October 7, 1993.  A VA Form 
4107, setting forth the veteran's appellate rights, 
accompanied that letter.

Most recently, the veteran requested service connection for a 
mental disorder/ depression in a letter received by the RO on 
February 29, 2000.  A March 2002 rating decision granted 
entitlement to PTSD, effective February 29, 2000, the date of 
receipt of the claim.

It is not in dispute that the veteran failed to submit a 
claim of entitlement to service connection for a psychiatric 
disability within one year from his discharge in April 1967.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible here.  Moreover, as set 
forth in the procedural history described above, claims of 
entitlement to service connection for a psychiatric disorder 
had been previously denied on several occasions, most 
recently on October 7, 1993.  Due to the final of such 
determinations, any earlier effective date here could not 
precede October 7, 1993.  Moreover, the veteran has not 
raised a claim of clear and unmistakable error (CUE) such as 
to challenge the finality of the earlier rating decisions.  

Based on the foregoing, any effective date awarded in the 
present case must follow October 7, 1993.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application for 
compensation for a low back disability on February 29, 2000.  
Thus, that date serves as the date of claim. Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the February 29, 
2000, date selected by the RO is the earliest possible 
effective date. The reason for this is that, if the 
entitlement arose prior to February 29, 2000, then the date 
of claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after February 
29, 2000, would not entitle the veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
after the last final RO denial on October 7, 1993, but prior 
to February 29, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between 
October 7, 1993, and February 29, 2000, indicating an intent 
to claim of entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's February 2000 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than February 
29, 2000.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993). 

The Board acknowledges the veteran's July 2007 hearing 
testimony, in which he stated that he was discharged from his 
second period of active service due to a nervous condition 
diagnosed as schizophrenia.  At that time, he also stated 
that his current symptomatology was the same as that 
experienced in service.  However, based on all of the above, 
the presently assigned effective date of February 29, 2000, 
is appropriate and there is no basis for an award of service 
connection for PTSD prior to that date. As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an effective date earlier than February 29, 
2000, for a grant of service connection for PTSD is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


